Citation Nr: 9907315	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected psychoneurosis, anxiety state, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from November 1937 to April 
1940 and from May 1940 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
psychoneurosis, anxiety state, and denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disability.

The case was previously before the Board in June 1997, when 
it was remanded for additional records and further 
adjudication.  The requested development has been completed. 


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's service-connected psychoneurosis, anxiety 
state, is currently manifested by subjective complaints of 
problems with short term memory, chronically impaired sleep 
with frequent nocturnal awakening, and feeling nervous on and 
off most of the time.  

3.  The veteran's service-connected psychoneurosis, anxiety 
state, is currently manifested by objective medical findings 
of insomnia, mild memory impairment, and anxiety; and a 
Global Assessment of Functioning (GAF) scale score of 71.

4.  The veteran's service-connected psychoneurosis, anxiety 
state, meets the criteria for a 30 percent evaluation. 

5.  The veteran has a 12th grade education.

6.  The veteran's work background includes work as a truck 
driver, switchboard operator, general clerical worker, farm 
hand, forest clearer, mechanic (installing floors, brackets 
and instruments), tax accounting clerk and auditor, and tax 
examiner.

7.  The veteran has not recently been hospitalized for his 
service-connected disability.

8.  No evidence has shown marked interference with employment 
due to service-connected disability.

9.  This case does not present such an exceptional or unusual 
disability picture that requires referral to appropriate 
officials for consideration of a total rating based on 
individual unemployability on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, and 
not more, for service-connected psychoneurosis, anxiety 
state, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998).

2.  The veteran does not meet the percentage requirements for 
consideration for a total rating based on individual 
unemployability.  38 C.F.R. § 4.16(a) (1998).

3.  Referral of this case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of a total rating based on individual 
unemployability is not required by the evidence of record in 
this case.  38 C.F.R. §§ 3.321(b)(1); 4.16(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was originally granted entitlement to service 
connection for psychosis, schizophrenia, evaluated as 30 
percent disabling, in April 1945.  In July 1949, the service-
connected disability was recharacterized as psychoneurosis, 
anxiety state, and the 30 percent disability rating was 
decreased to 10 percent, effective from September 1949.  The 
10 percent disability rating has remained in effect since 
that time.

More recently, the veteran claimed entitlement to an 
increased disability rating for his service-connected 
psychoneurosis, anxiety state, in September 1994.  He also 
claimed entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  He stated that he was completely 
disabled due to his service-connected disability and unable 
to do things for himself.  See Written statement of the 
veteran, dated September 28, 1994; Veteran's Application for 
Increased Compensation Based on Unemployability, dated 
October 24, 1994.

The veteran completed high school.  He also took classes in 
typing and bookkeeping at a business college.  During active 
service, he drove a light truck, operated a switchboard, and 
did general clerical work.  His employment history includes 
working as a farm hand, a forest clearer, a clerk, and a 
mechanic (installing floors, brackets and instruments) many 
years ago.  His most significant job was as a tax accounting 
clerk and auditor for the Internal Revenue Service (IRS) from 
approximately 1949 to 1975.  He then worked as a tax examiner 
for a short time in 1977 or 1978.

The veteran was retired from his job with the IRS in 1975 
because of physical disability, including anxiety, pulmonary 
fibrosis due to pulmonary emboli and hypertension, 
compensated.  A private examiner specifically stated that the 
veteran had a "progressive inability to perform 
satisfactorily at work due to anxiety, difficulty with 
innerpersonal [sic] relations.  This, plus his pulmonary 
fibrosis secondary to pulmonary emboli and chronic phlebitis, 
with his associated hypertensive cardiovascular disease, 
which is controlled and compensated had led to my 
recommendation that he discontinue work."  Employment 
records further indicate that the veteran was unable to use 
sound judgment in planning and questioning taxpayers, 
applying applicable law to individual issues, making correct 
determinations independently and arriving at correct results 
from interviews and other fragments of information.  He had 
difficulty communicating with the public and difficulty 
breathing.

Associated with the claims folder are private treatment 
records of the veteran from Lawrence S. Hawley, M.D. and 
Robert O. Lauderdale, M.D., dated from 1990 to 1994.  These 
records show treatment primarily for rhinitis/sinusitis, skin 
problems, and venous disease.  Dr. Lauderdale reported in 
February 1995 that he had treated the veteran since November 
1990 for varicosities of the lower extremities with periodic 
ulceration. 

The veteran was afforded a VA general medical examination in 
April 1995.  He stated that he was married and had four 
children.  He used to work for the IRS.  He gave a history of 
several surgeries including in 1978 for gallstones.  In 1971, 
he underwent a laparotomy for placement of inferior vena cava 
filter for multiple pulmonary emboli.  In 1980, he had 
transurethral resection of the prostate. He was reportedly 
short of breath and needed three pillows at night.  His feet 
and legs swelled at times from ambulation.  He had a chronic 
cough, but did not spit up much.  He denied any chest pain, 
although he had significant heartburn.  He choked, but did 
not vomit or have nausea.  He had no abdominal pain at 
present but did have an ulcer in the duodenum years ago.  His 
bowel movements were regular and he was not passing any 
blood.  His appetite was good, although he thought he lost 
about 10 pounds within the last year.  His bladder functioned 
well.  He always had dry skin with rashes and itching.  The 
veteran further complained of bad arthritis of the spine, 
neck, hips, and knees.  He slept poorly and had bad dreams.  
He denied any allergies but had sinus trouble.  He sometimes 
had headaches and was dizzy. His hearing was reportedly 
deteriorating.  Pertinent diagnoses included osteoarthritis 
of the cervical, dorsal and lumbosacral spine; osteoarthritis 
of the knees, hips and shoulders; generalized 
arteriosclerosis; diverticulosis; hiatal hernia with reflux 
(gastroesophageal reflux disease); chronic sinusitis; status 
post pulmonary emboli and placement of inferior vena cava 
filter in 1971 (at present on Coumadin); and senile tremor. 

On VA mental disorders examination in April 1995, the veteran 
stated that he lived with his wife of 36 years.  He had two 
adopted children from his wife's previous marriage and two 
children from his current marriage, ages 35 and 30.  He 
reportedly graduated from high school in 1931.  He worked on 
a farm and helped build barns and farm buildings prior to 
entering the Army in 1937.  Following his separation from 
active service, he attended business college and studied 
bookkeeping and accounting.  He went to work for the Civil 
Service and the IRS in 1949.  He retired in 1975 from the IRS 
where he had worked as an auditor for 26 years.  His only 
psychiatric treatment since the late 1940s was a few years 
ago when he saw a psychiatrist for outpatient counseling.  He 
was not prescribed psychotropic medications at that time. 

With respect to medical history, the veteran was reportedly 
on anticoagulation therapy since that time taking Coumadin 
because of a history of pulmonary embolus in 1971.  He also 
had hypertension for which he took Vasotec.  He complained of 
chronic ringing in his left ear and gross tremor of his 
hands, lower legs and chin.  He had an embolus filter 
implanted in 1971 to prevent pulmonary emboli and a 
cholecystectomy in 1978.

The veteran's subjective complaints included problems with 
short term memory.  For example, he went to the closet but 
forgot what he wanted to get.  He also reportedly drove 
himself around town and had "run into no problems with 
directions or becoming lost."  He reported chronically 
impaired sleep with frequent nocturnal awakening and feeling 
nervous on and off most of the time.  He had chronic low 
energy level and low libido, but his appetite was described 
as good.  He denied any hallucinations or loss of contact 
with reality since the 1940s.

The examiner noted that the veteran was properly groomed.  He 
was alert with clear sensorium and cooperative.  He was 
oriented to person, place, day, date and situation.  His 
general fund of information was average.  His remote memory 
was intact, particularly for exact dates.  He remembered 3/3 
objects at one and five minutes.  He performed simple 
mathematical functions and serial threes from twenty without 
error.  He could spell the word "world" forward and 
backward without error.  He had no auditory or visual 
hallucinations or suicidal or homicidal ideation and was not 
a present danger to himself or others.  He was not delusional 
and had no pressure of speech, flight of ideas, thought 
blocking or looseness of associations.  He was noted to move 
his lower legs from time to time during the interview and had 
a mild tremor of his hands and of his chin.  His judgment was 
described as intact and he was competent to participate in 
the interview.  On axis I, the examiner diagnosed history of 
psychosis in remission and generalized anxiety disorder with 
insomnia.  On axis III, pertinent diagnoses included tremors; 
hypertension; history of pulmonary embolus; mild memory 
impairment; anxiety; and insomnia.  The examiner assigned a 
GAF scale score of 71, with mild symptoms.

In May 1998, Dr. Hawley reported that he had treated the 
veteran since 1989 for high blood pressure, among other 
problems.  He indicated that the veteran also had post-
phlebitis symptoms on Coumadin treatment, gastroesophageal 
reflux disease, benign prostatic hypertrophy, depression and 
tinnitus.



II.  Legal analysis

A.  Evaluation of service-connected
psychoneurosis, anxiety state

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim that is plausible.  In particular, the 
veteran submitted a statement to the RO in September 1994 
alleging an increase in the severity of his service-connected 
disability.  A claim that a condition has become more severe 
is well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and his medical 
records have been associated with the file.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).   While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On November 7, 1996, new regulations promulgated by VA for 
rating service-connected mental disorders became effective.  
38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132.  In this case, the RO confirmed the 10 
percent rating in May 1995 under criteria for the evaluation 
of mental disorders in the VA Schedule for Rating 
Disabilities that were subsequently revised during the course 
of the appeal.  However, in a July 1998 supplemental 
statement of the case, the RO continued the 10 percent 
disability rating based on the revised criteria.  Thus, the 
RO considered the veteran's claim for an increased disability 
rating for his service-connected disability both under the 
criteria for evaluating the degree of impairment resulting 
from a mental disorder prior to revisions to that criteria 
which were made in November 1996 and under the revised 
criteria in the VA Schedule for Rating Disabilities.  
Moreover, the veteran was given an opportunity to respond.  
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.

Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-November 6, 1996, 
criteria under VA's Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed either one is more 
favorable than the other.

Under the criteria for rating anxiety disorders prior to the 
November 1996 revisions, a 10 percent rating was assigned for 
manifestation that were less than those required for a 30 
percent rating with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was assigned for "definite" impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
"definite" industrial impairment.  A "considerable" 
impairment in the ability to establish or maintain effective 
or favorable relationships with people when reliability, 
flexibility, and efficiency levels were so reduced as to 
result in "considerable" industrial impairment warranted a 
50 percent evaluation.  A 70 percent  rating was provided 
when the ability to maintain effective or favorable 
relationships was "severely" impaired and when the  
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community, or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).

The purpose in amending or revising the rating criteria for 
mental disorders "was to remove terminology in former 
38 C.F.R. § 4.132, which was considered non-specific and 
subject to differing interpretations, and to provide 
objective criteria for determining entitlement to the various 
percentage ratings for mental disorders." VAOPGCPREC 11-97 
at 2 (Mar. 25, 1997), citing 60 Fed. Reg. 54,825, 54,829 
(1995).  

The revised criteria provide a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating may be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher or 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The manifestations shown by the evidence to result from the 
veteran's service-connected disability are deemed to be 
adequately compensated by the 10 percent rating assigned 
under the old rating criteria.  There is no evidence 
suggesting that his ability to maintain effective or 
favorable relationships is definitely impaired.  The veteran 
has been married to his wife for 36 years.  The evidence also 
fails to show any definite impairment in the veteran's 
ability to obtain and retain employment as a result of the 
service-connected psychoneurosis.  While he has been 
unemployed since 1975, this was due, in part, to nonservice-
connected physical disorders.  As noted above, the April 1995 
VA mental disorder examiner assigned a GAF scale score of 71, 
which contemplates no more than slight, as opposed to 
definite, impairment of social and occupational functioning.  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  This 
finding is highly probative as is relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9400.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board 
concludes that this finding is not commensurate with a degree 
of definite social and industrial impairment. 

Since the veteran is shown by the medical evidence to be only 
mildly impaired with respect to social and industrial 
adaptability despite his service-connected psychoneurosis, 
anxiety state, the 10 percent rating is appropriate under the 
old rating criteria for the degree of impairment shown and 
the impairment is not shown to more nearly approximate the 
next higher or 30 percent rating.  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996).

Under the new criteria, the evidence is in equipoise with 
respect to whether a 30 percent evaluation is warranted.  
38 C.F.R. § 4.7 (1998).  The 30 percent evaluation requires 
occasional deficiencies in social and occupational 
functioning, although generally functioning satisfactorily.  
The veteran exhibited some deficiencies in work, presumably 
as a result of his service-connected psychoneurosis, i.e., an 
inability to communicate with the public.  Moreover, on VA 
mental disorders examination in April 1995, he complained of 
problems with short term memory, chronically impaired sleep 
with frequent nocturnal awakening, and feeling nervous on and 
off most of the time.  The examiner noted that he moved his 
lower legs from time to time during the interview.  The VA 
examiner also diagnosed generalized anxiety disorder with 
insomnia, as well as mild memory impairment and anxiety 
(despite the veteran's ability to remember 3/3 objects on 
examination at one and five minutes).  Dr. Haley further 
indicated in May 1998 that the veteran experienced 
depression.  

While the evidence does support a 30 percent disability 
rating under the revised criteria, the criteria for a 50 
percent rating are not met.  As a result of his service-
connected psychiatric disability, the veteran does not 
exhibit symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; etc.  On 
recent mental disorders examination, the veteran was oriented 
to person, place, day, date and situation and his remote 
memory was intact.  He remembered 3/3 objects at one and five 
minutes and performed simple mathematical functions and 
serial threes from twenty without error.  He could spell the 
word "world" forward and backward without error.  He was 
also not delusional and had no pressure of speech, flight of 
ideas, thought blocking or looseness of associations.  His 
judgment was described as intact.  In short, the criteria for 
a 50 percent evaluation under the revised criteria are not 
met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (1998).


B.  Total rating for compensation purposes based on 
individual unemployability 
due to service-connected disability

The veteran has presented a well-grounded claim for a total 
disability rating based on individual unemployability.  
38 U.S.C.A. § 5107(a) (West 1991); Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Stanton v. Brown, 5 
Vet. App. 563, 570 (1993) (holding that, where appellant 
stated that he could no longer seek or maintain employment in 
letters and testimony prior to the BVA decision, he presented 
a well grounded claim for a total disability rating under 
section 4.16(b)); 38 U.S.C.A. § 5107(a) (West 1991). 

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The criteria for a total rating based on individual 
unemployability provide as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

38 C.F.R. § 4.16(a) (1998).

The veteran has one service-connected disability, found here 
to warrant a 30 percent evaluation.  Therefore, he does not 
meet the percentage requirements for consideration for a 
total rating based on individual unemployability under 
section 4.16(a) of the regulations.  In such cases, a total 
rating based on individual unemployability may still be 
granted on an extraschedular basis under 4.16(b).  

Section 4.16(b) of the regulations provides,

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1998).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  Similar 
procedures may be followed under 4.16(b) where a veteran's 
service-connected disability ratings do not meet the 
percentage requirements of 4.16(a) but the RO finds that the 
veteran is nevertheless unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (1998). 

Here, the Board finds first that the schedular evaluations in 
this case are not inadequate.  Higher ratings are provided 
for certain manifestations of the service-connected 
psychoneurosis, anxiety state, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required no 
recent periods of hospitalization for service-connected 
disability and on VA examination in April 1995 he denied 
receiving any significant treatment. 

With regard to employment, there is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the service-connected disability.  Rather, the 
veteran was retired in 1975 as a result of nonservice-
connected physical disabilities, as well as his service-
connected psychiatric disorder.  Even if the veteran was 
precluded from certain types of employment that required 
extensive contact with the public, there is no evidence 
showing that he could not maintain employment in a more 
solitary job.  The veteran has some manual labor work 
experience.  His service-connected disability does not 
prevent him from doing all types of employment which are 
consistent with his background.  Under these circumstances, 
and given the veteran's acquired job skills, he is 
employable.

Accordingly, the Board concludes that the RO's decision not 
to refer this case for extraschedular consideration under 
sections 3.321(b)(1) or 4.16(b) was reasonable and that 
referral for such consideration was not required by the 
evidence in this case.  38 C.F.R. § 4.16(b) (1998); see Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  For the 
reasons and bases noted above, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim for a total rating based on individual unemployability.  


ORDER

Entitlement to an increased disability rating of 30 percent, 
and not higher, is granted for a service-connected 
psychoneurosis, anxiety state, subject to controlling 
regulations governing the payment of monetary benefits. 

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


